DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of in the reply filed on 10/6/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  As the application was able to be thoroughly searched and allowable subject matter ascertained this is considered persuasive and the restriction withdrawn.

Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Repper on 10/27/2021.

The application has been amended as follows: 

1.	  An aircraft gas turbine engine comprising:
		a main engine spool;
			an electric machine comprising: 
			a rotor mounted to the main engine spool; and 
			a stator; and

			a static element; and 
			a moveable element mounted to the stator such that the stator is moveable with the moveable element.
	2. 	  The gas turbine engine according to claim 1, wherein the damper comprises one of a squeeze film damper, an elastomeric material, an electromagnetic damper, and a piston damper.
	3. 	  The gas turbine engine according to claim 1, wherein the stator is cantilevered from the damper.
	4. 	  The gas turbine engine according to claim 1, further comprising: 
		first and second bearing arrangements, each bearing arrangement comprising a respective damper comprising a static element and a moveable element, 
		wherein the stator is mounted to each moveable element.
	5. 	  The gas turbine engine according to claim 1, wherein the bearing arrangement comprises a roller bearing.
	6. 	  The gas turbine engine according to claim 1, wherein the electric machine comprises one or both of an electric motor configured to provide motive power to start the gas turbine engine in a starting mode, and a generator configured to generate electrical power when in a running mode.
	7. 	  The gas turbine engine according to claim 1, wherein the electric machine comprises a radial flux electric machine.

	9. 	  The gas turbine according to claim 1, wherein the main engine spool comprises: 
		a shaft arranged to couple a turbine to a compressor; 
		one or more compressor or turbine drive arms; and 
		one or more compressor or turbine discs, 
		wherein the drive arms are configured to couple one or more discs to the shaft, and the electric machine rotor is coupled to one of a drive arm and a disc.
	10. 	  
	11. 	  The gas turbine engine according to claim 1, further comprising: 
		a high pressure spool comprising a high pressure compressor coupled to a high pressure turbine by a high pressure shaft; and 
		a low pressure spool comprising a low pressure compressor coupled to a low pressure turbine by a low pressure shaft, 
		wherein the electric machine rotor is coupled to one of the high pressure spool and the low pressure spool.
	12. 	



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claims 1-9,11 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746